Exhibit 10.1.5.1

 

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER CHESAPEAKE ENERGY CORPORATION

1999 STOCK OPTION PLAN

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), made as of
the grant date set forth on the Notice of Grant of Stock Options and Option
Agreement attached to this Option Agreement (the “Notice”) at Oklahoma City,
Oklahoma by and between the participant named on the Notice (the “Participant”)
and Chesapeake Energy Corporation (the “Company”):

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company or any Subsidiary of the
Company, and it is important to the Company that the Participant be encouraged
to remain in the employ of the Company or any Subsidiary of the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to “Chesapeake Energy Corporation
1999 Stock Option Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Participant and the Company
hereby agree as follows:

 

Section 1. Grant of Stock Option. The Company hereby grants to the Participant a
nonqualified stock option (the “Stock Option”) to purchase all or any part of
the number of shares of its common stock, par value $.01 (the “Stock”) as set
forth on the Notice, under and subject to the terms and conditions of this
Option Agreement and the Plan which is incorporated herein by reference and made
a part hereof for all purposes. The purchase price for each share to be
purchased hereunder shall be the option price set forth on the Notice (the
“Option Price”).

 

Section 2. Times of Exercise of Stock Option. After, and only after, the
conditions of Section 9 hereof have been satisfied, the Participant shall be
eligible to exercise the Stock Option pursuant to the vesting schedule set forth
on the Notice (the “Vesting Schedule”). If the Participant’s employment with the
Company (or of any one or more of the Subsidiaries of the Company) remains
full-time and continuous at all times prior to any of the exercise dates
specified on the Notice (the “Exercise Dates”), then the Participant shall be
entitled, subject to the applicable provisions of the Plan and this Option
Agreement having been satisfied, to exercise the Stock Option and purchase on or
after the applicable Exercise Date, on a cumulative basis, the number of shares
of Stock determined by multiplying the aggregate number of shares of Stock
subject to the Stock Option set forth on the Notice by the designated percentage
set forth on the Notice.

 

Section 3. Term of Stock Option. Subject to earlier termination as hereafter
provided, the Stock Option shall expire at the close of business on the
expiration date set forth on the Notice and may not be exercised after such
expiration date; provided, however, in no event shall the term of the Stock
Option be longer than ten years from the Date of Grant. At all times during the
period commencing with the date the Stock Option is granted to the Participant
and ending on the earlier of the expiration of the Stock Option or the date
which is three months prior to the date the Stock Option is exercised by the
Participant, the Participant must be an employee of either (i) the Company, (ii)
a Subsidiary of the Company, or (iii) a corporation or a parent or a Subsidiary
of such corporation issuing or assuming a Stock Option in a transaction to which
Section 424(a) of the Code applies.

 

Section 4. Nontransferability of Stock Option. The Stock Option is not
transferable otherwise than by will or the laws of descent and distribution, and
the Stock Option may be exercised, during the lifetime of the Participant, only
by the Participant. More particularly (but without limiting the generality of
the foregoing), the Stock Option may not be assigned, transferred (except as
provided above), pledged or hypothecated in any way, shall not be assignable by
operation of law and shall not be subject to execution, attachment, or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of, or the levy of execution, attachment or similar process upon,
the Stock Option contrary to the provisions hereof shall be null and void and
without effect, shall give no right to any purported transferee and may, in the
Committee’s sole discretion, result in the forfeiture of the Stock Option.

 

October 28, 2004



--------------------------------------------------------------------------------

Section 5. Employment. So long as the Participant shall continue to be a
full-time and continuous employee of the Company, a subsidiary, a partnership or
a limited liability company which the Company controls, the Stock Option shall
not be affected by any change of duties or position. Nothing in the Plan or in
this Option Agreement shall confer upon the Participant any right to continue in
such employment, or interfere in any way with the right of the employee to
terminate the Participant’s employment at any time.

 

Section 6. Acceleration of Otherwise Unexercisable Stock Option on Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or (iii)
any other Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase all or any part of
the unvested shares subject to the Stock Option on the date of the Participant’s
termination of employment due to a Disability, death or special circumstance, or
as the Committee otherwise so determines. With respect to shares subject to the
Stock Option for which the applicable Exercise Date(s) has occurred or for which
the Committee has permitted purchase in accordance with the foregoing
provisions, the Participant, or the representative of a deceased Participant,
shall automatically have the right to purchase such shares within three months
of such date of termination of employment, one year in the case of a Participant
suffering a Disability or three years in the case of a deceased Participant.

 

Section 7. Method of Exercising Stock Option.

 

(a) Procedures for Exercise. The manner of exercising the Stock Option shall be
by written notice to the Secretary of the Company at the time the Stock Option,
or part thereof, is to be exercised, and in any event prior to the expiration of
the Stock Option. Such notice shall state the election to exercise the Stock
Option, the number of shares of Stock to be purchased upon exercise, the form of
payment to be used, and shall be signed by the person so exercising the Stock
Option.

 

(b) Form of Payment. Payment in full for shares of Stock purchased under this
Option Agreement shall accompany the Participant’s notice of exercise, together
with payment for any applicable withholding taxes. Payment shall be made (i) in
cash or by check, bank draft or money order payable to the order of the Company;
(ii) by tendering, by either actual delivery of shares or by attestation, shares
of Stock acceptable to the Committee having a Fair Market Value on the date of
payment equal to the amount of the Option Price; or (iii) a combination thereof.
In addition to the foregoing, the Committee may permit a Participant to elect to
pay the Option Price by irrevocably authorizing a third party to sell shares of
Stock (or a sufficient portion of the shares) acquired upon exercise of the
Stock Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Option Price and any tax withholding resulting from such
exercise.

 

(c) Further Information. In the event the Stock Option is exercised, pursuant to
the foregoing provisions of this Section 7, by any person other than the
Participant due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the
Stock Option. The notice so required shall be given by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company at 6100 North Western Avenue, Oklahoma City, Oklahoma 73118, and it
shall be deemed to have been given when it is so personally delivered or when it
is deposited in the United States mail in an envelope addressed to the Company,
as aforesaid, properly stamped for delivery as a registered or certified letter.

 

Section 8. Acceleration of Stock Option Upon Corporate Event. If the Company
shall, pursuant to action by the Board, at any time propose to dissolve or
liquidate or merge into, consolidate with, or sell or otherwise transfer all or
substantially all of its assets to another corporation and provision is not made
pursuant to the terms of such transaction for the assumption by the surviving,
resulting or acquiring corporation of outstanding options under the Plan, or for
the substitution of new options therefor, the Committee shall cause written
notice of the proposed transaction to be given to each Participant no less than
40 days prior to the anticipated effective date of the proposed transaction, and
the Participant’s Stock Option shall become 100% vested. Prior to a date
specified in such notice, which shall be not more than ten days prior to the
anticipated effective date of the proposed transaction, each Participant shall
have the right to exercise his or her Stock Option to purchase any or all of the
Stock then subject to such Stock Option. Each Participant,

 

October 28, 2004

 

-2-



--------------------------------------------------------------------------------

by so notifying the Company in writing, may, in exercising his or her Stock
Option, condition such exercise upon, and provide that such exercise shall
become effective immediately prior to the consummation of the transaction, in
which event such Participant need not make payment for the Stock to be purchased
upon exercise of such Stock Option until five days after receipt of written
notice by the Company to such Participant that the transaction has been
consummated. If the transaction is consummated, each Stock Option, to the extent
not previously exercised prior to the date specified in the foregoing notice,
shall terminate on the effective date such transaction is consummated. If the
transaction is abandoned, (i) any Stock not purchased upon exercise of such
Stock Option shall continue to be available for purchase in accordance with the
other provisions of the Plan and (ii) to the extent that any Stock Option not
exercised prior to such abandonment shall have vested solely by operation of
this Section 8, such vesting shall be deemed voided as of the time such
acceleration otherwise occurred pursuant to Section 8, and the Vesting Schedule
set forth in the Notice shall be reinstituted as of the date of such
abandonment.

 

Section 9. Securities Law Restrictions. The Stock Option shall be exercised and
Stock issued only upon compliance with the Securities Act of 1933, as amended
(the “Act”), and any other applicable securities law, or pursuant to an
exemption therefrom. If deemed necessary by the Company to comply with the Act
or any applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the Stock
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and the Participant shall,
upon the request of the Company, execute and deliver to the Company an agreement
to such effect. The Participant acknowledges that any stock certificate
representing Stock purchased under such circumstances will be issued with a
restricted securities legend.

 

Section 10. Payment of Withholding Taxes. A Participant must pay the amount of
taxes required by law upon the exercise of an Option in cash.

 

Section 11. Notices. All notices or other communications relating to the Plan
and this Option Agreement as it relates to the Participant shall be in writing
and shall be delivered personally or mailed (U.S. Mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

 

October 28, 2004

 

-3-